Case: 1:19-cv-08131 Document #: 1 Filed: 12/12/19 Page 1 of 9 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
MACIEJ PIERZ, and all others similarly )
situated, )
)
)
Plaintiff, )
)
)
VS. ) Judge:
) Magistrate Judge:
WONDER COUNTER TOP, INC., ) Case No.:
PETER HUANG, individually, and )
MIN HUA LIN, individually, )
)
Defendants )
COMPLAINT

Plaintiff, Maciej Pierz (“Pierz’), and all others similarly situated, by and through their
attorneys, Ryan A. Hagerty and Sam Hensel of Asher, Gittler, & D’ Alba, Ltd., complain of
Wonder Counter Top, Inc., Peter Huang, individually, and Min Hua Lin, individually
(collectively, “Defendants”), and, in so doing, allege as follows:

NATURE OF ACTION

1. This is an action to recover unpaid overtime compensation and other relief under
the Fair Labor Standards Act, as amended (the “FLSA”), 29 U.S.C. §§ 207, 216, and the Illinois
Minimum Wage Law (““IMWL”), 820 ILCS 105/4 et seq.

JURISDICTION AND VENUE

2. This Court has jurisdiction over Plaintiff's FLSA claims pursuant to 28 U.S.C. §

1331, arising under 29 U.S.C. § 216(b). This Court has supplemental jurisdiction over Plaintiffs’

state law claim pursuant to 28 U.S.C. § 1367.
Case: 1:19-cv-08131 Document #: 1 Filed: 12/12/19 Page 2 of 9 PagelD #:2

3. Venue in this district is proper under 28 U.S.C. § 1391(b) and (c) because the
unlawful employment practices occurred in this district and Defendants reside in and have their
principle place of business in this judicial district.

PARTIES

4. At all relevant times, Pierz and all others similarly situated were “employees” of
Defendants within the meaning of Section 203(e) of the FLSA, 29 U.S.C. § 203(e).

5. Pierz brings this action on his behalf and all other current and former employees
similarly situated pursuant to 29 U.S.C. § 216(b). A copy of Pierz’s consent form is attached
hereto and contemporaneously filed herewith.

6. At all relevant times, Defendant Wonder Counter Top, Inc. was a corporation
incorporated in the State of Illinois, with its principal place of business at 4620 Roosevelt Road,
Hillside, Mlinois, 60162.

7. Pierz’ position was a non-exempt position for purposes of the FLSA and the
IMWL.

8. At all relevant times, Defendant Wonder Counter Top, Inc. was an “employer” of
Pierz and all others similarly situated to him within the definition of Section 203(d) of the FLSA,
29 U.S.C. § 203(d) and, as such, is subject to the provisions of Section 7 of the Act, 29 U.S.C. §
207.

9, At all relevant times, Defendant Wonder Counter Top, Inc. has been an
“enterprise engaged in commerce or in the production of goods for commerce” for purposes of

Section 203(s) of the FLSA, 29 U.S.C. § 203(s).

*
Case: 1:19-cv-08131 Document #: 1 Filed: 12/12/19 Page 3 of 9 PagelD #:3

10. On information and belief, and at all relevant times, Defendant Peter Huang was a
shareholder of Defendant Wonder Counter Top, Inc., and was the immediate supervisor of Pierz
and all others similarly situated to Pierz.

11. On information and belief, and at all relevant times, Defendant Min Hua Lin was
a primary shareholder of Defendant Wonder Counter Top, Inc.

12. Defendant Min Hua Lin has the ability to hire and fire Wonder Counter Top, Inc.
employees, including, but not limited to, Pierz and all others similarly situated to Pierz.

13. Defendant Peter Huang has the ability to hire and fire Wonder Counter Top, Inc.
employees, including, but not limited to, Pierz and all others similarly situated to Pierz.

14. | Defendant Min Hua Lin supervises and controls employee work schedules,
employee compensation and other terms and conditions of employment for Wonder Counter
Top, Inc. employees, including, but not limited to, Pierz and all others similarly situated to Pierz.

15. | Defendant Peter Huang supervises and controls employee work schedules,
employee compensation, and other terms and conditions of employment for Wonder Counter
Top, Inc. employees, including, but not limited to, Pierz and all others similarly situated to Pierz.

16. At all relevant times, Defendants Peter Huang and Min Hua Lin were
“employers” of Pierz and all others similarly situated to him within the definition of Section
203(d) of the FLSA, 29 U.S.C. § 203(d) and, as such, are subject to the provisions of Section 7
of the FLSA, 29 U.S.C. § 207.

17. At all relevant times, Pierz and all others similarly situated were “employees” of
Defendants within the meaning of Section 3(d) of the IMWL, 820 ILCS 105/3(d).

18. At all relevant times, Defendants were “employers” of Pierz and all others

similarly situated within the meaning of Section 3(c) of the IMWL, 820 ILCS 105/3(c).
Case: 1:19-cv-08131 Document #: 1 Filed: 12/12/19 Page 4 of 9 PagelD #:4

FACTS COMMON TO ALL COUNTS

19. At all relevant times, Defendants were generally engaged in the production,
supply and installation of counter tops.

20. Atall relevant times, Pierz worked for Defendants in a full-time position that had
no formal title, but, in practice, was referred to as “granite manager.” His duties included
scheduling of counter top installations for customers of Wonder Counter Top, Inc.,
communicating with production employees, installers, salespersons and customers, measuring
counter tops for potential and actual customers of Wonder Counter Top, Inc., and providing
regular customer service.

21. Atall relevant times, Pierz’ position was paid, or supposed to be paid, on an
hourly basis.

22. At all relevant times, Pierz was paid on a weekly basis.

23. Pierz worked for Defendants from on or around January 4, 2016, until on or
around August 20, 2019.

24. | When Pierz began working for Defendants, Pierz used a time clock to track his
hours. When the time clock ceased to function properly, Pierz tracked the hours he worked and
reported them to one or more Defendants.

25. During his term of employment with Defendants, Pierz regularly worked hours in
excess of forty (40) per workweek — the applicable overtime threshold under the FLSA and the
IMWL - such that he became entitled to receive one and one-half times his regular rate of pay
for all such overtime hours he worked pursuant to the requirements of the FLSA and the IMWL.

In fact, while he was employed by Defendants, Pierz worked on average 60-65 hours per week.
Case: 1:19-cv-08131 Document #: 1 Filed: 12/12/19 Page 5 of 9 PagelD #:5

26. During his term of employment, Pierz and all others similarly situated were paid
by check for all hours they worked up to and including forty (40) hours in each workweek;
however, Defendants employed a practice of paying for hours worked in excess of forty (40) per
week by cash.

27. With little exception, Pierz worked in excess of forty (40) hours per workweek in
nearly all of the workweeks occurring during his entire term of employment with Defendant
Wonder Counter Top, Inc., which, as noted above, spanned from January 4, 2016, to August 20,
2019.

28. With few exceptions (noted in subparagraphs (a) and (b) below), Pierz was only
paid his regular (1.e., “‘straight-time”’) rate of pay for the hours he worked above and beyond forty
(40) in workweeks occurring during his term of employment with Defendants. As noted in
Paragraph 26, the payments for all such hours were made to Pierz, and all others similarly
situated, in cash.

(a) Pierz was paid one and one-half times his regular (i.e., “straight time’’)
rate of pay for hours that he worked in excess of forty (40) during the workweeks
occurring between August 7, 2017, and September 9, 2017, and the workweeks occurring
from February 4, 2019 and February 9, 2019

(b) During the workweeks occurring between January 30, 2017, and July 8,
2017, Pierz was paid one and one-half times his regular (1.e., “straight time”) rate of pay
for only the first fifteen (15) hours that he worked in excess of forty (40). During this
period of time, and on these workweeks, Pierz was only paid his regular (i.e., “straight-

time’”’) rate of pay for the hours that he worked in excess of fifty five (55) hours.
Case: 1:19-cv-08131 Document #: 1 Filed: 12/12/19 Page 6 of 9 PagelD #:6

COUNT I
(Failure to pay overtime in violation of the Fair Labor Standards Act, 29 U.S.C. § 207(a))

29. Pierz re-alleges and incorporates Paragraphs 1-28 of this Complaint as though set
forth fully herein.

30. By failing and refusing to pay Pierz, and all other similarly situated employees,
one and one-half times their regular rates of pay for all hours worked in excess of forty (40)
hours during multiple workweeks occurring within the three years preceding the date on which
this Complaint is filed, as alleged in detail above, Defendants have violated Sections 207 and
215(a)(2) of the Act, 29 U.S.C. §§ 207, 215(a)(2).

31. Defendants’ violations of the FLSA were willful in that Defendants’ failure to pay
the proper overtime compensation was done knowingly and intentionally in violation of the
FLSA or with reckless disregard for Defendants’ obligations under the FLSA.

WHEREFORE, Plaintiff Maciej Pierz, and all others similarly situated, pray that
judgment be entered against Defendants as follows:

A. A declaratory judgment finding that Defendants willfully violated Sections 207
and 215(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2).

B. A money judgment against each Defendant, jointly and severally, for all sums
which may be found to be due to Plaintiff, and all other similarly situated employees, as
compensatory damages, interest, liquidated damages, attorneys’ fees and costs.

C. An order directing all other and additional relief deemed just and proper by the
Court.

COUNT II

(Failure to Pay Overtime in Violation of the Illinois Minimum Wage Law, 820 ILCS 105/4)
Case: 1:19-cv-08131 Document #: 1 Filed: 12/12/19 Page 7 of 9 PagelD #:7

32. Pierz re-alleges and incorporates Paragraphs 1-31 of this Complaint as though set
forth fully herein.

33. By failing and refusing to pay Pierz, and all other similarly situated employees,
one and one-half times their regular rates of pay for all hours worked in excess of forty (40)
hours during multiple workweeks occurring within the three years preceding the date on which
this Complaint is filed, as alleged in detail above, Defendants have violated Section 4a of the
Iinois Minimum Wage Law, 820 ILCS 105/4a.

34. Defendants’ violations of the IMWL were willful in that Defendants’ failure to
pay the proper overtime compensation was done knowingly and intentionally in violation of the
IMWL or with reckless disregard for Defendants’ obligations under the IMWL.

WHEREFORE, Plaintiff Maciej Pierz, and all others similarly situated, pray that
judgment be entered against Defendants as follows:

A. A declaratory judgment finding that Defendants willfully violated Section 4a of
the IMLW, 820 ILCS 105/4a.

B. A money judgment against each Defendant, jointly and severally, for all sums
which may be found to be due to Plaintiff, and all other similarly situated employees, as
compensatory damages, treble damages, damages in the amount of 5% of the amount of any
underpayments for each month following the date of payment during which such underpayments
remain unpaid, attorneys’ fees and costs.

C. An order directing all other and additional relief deemed just and proper by the
Court.

JURY TRIAL DEMANDED

Plaintiff requests a jury trial on all questions of fact raised by the Complaint.
Case: 1:19-cv-08131 Document #: 1 Filed: 12/12/19 Page 8 of 9 PagelD #:8

Ryan A. Hagerty

Sam Hensel

Asher, Gittler, & D’ Alba, Ltd.
200 W. Jackson Blvd., Suite 720
Chicago, Illinois 60606

(312) 263-1500 (phone)

(312) 263-1520 (fax)
rah@ulaw.com

sh@ulaw.com

Respectfully submitted,

/s/ Ryan A. Hagerty

/s/ Sam Hensel

Plaintiff's Attorneys
Case: 1:19-cv-08131 Document #: 1 Filed: 12/12/19 Page 9 of 9 PagelD #:9

PLAINTIFF’S CONSENT FORM

I, M AC EV PERC , Maciej Pierz, hereby consent to sue my former
employer, Wonder Counter Tops, Inc., as well as any necessary agent or representative of
that entity, pursuant to Section 216(b) of the Fair Labor Standards Act (“FLSA”), for the
purpose of asserting any and all claims for overtime compensation and any related claims
for benefits, interest payments/penalties, and damages ~ including, but not limited to, any
liquidated and/or treble damages — under the FLSA and any similar f -deral or state law. I
agree to allow this consent to apply to all of the overtime and -_ claims referred to

in this consent form, whether such claims are asserted in an initial or any amended
i

complaint. I authorize the law firm of Asher, Gittler & D’ Alba, Ltd. to represent me in

said lawsuit. I understand the nature of the suit and execute this consent voluntarily and

freely. | No

 

(Plaintiff's Signature)
pae:_'2] 1/2019
